2 F.3d 1154
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Janet H. BELT, Appellant,v.FINANCIAL PLANNING CONSULTANTS, INC.;  Kingsley O. Wright;Frank W. Gervascio, Appellees.
No. 92-2762.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 12, 1993.Filed:  August 13, 1993.

Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Janet H. Belt appeals from judgment entered by the district court1 following a jury verdict for defendants Financial Planning Consultants, Inc., Kingsley O. Wright, and Frank W. Gervascio.  Belt brought suit against the defendants, alleging that in the course of managing her investment account, they purchased unsuitable securities, churned her account, made fraudulent misrepresentations and omissions, and breached their fiduciary duty to her.


2
On appeal, Belt raises six points.  She contends the district court erred in:  (1) admitting evidence demonstrating the performance of Belt's securities;  (2) instructing the jury that such evidence could be considered for purposes of determining whether the securities were suitable investments for her;  (3) giving inconsistent damage instructions on churning;  (4) its instructions concerning projections and financial forecasts;  (5) failing to instruct the jury on the defendants' alleged violations of the Missouri Merchandising Practices Act;  and (6) failing to give verdict directing instructions on her common law fraud claim.


3
In our view, the evidence in support of the jury's verdict is not insufficient, there is no error of law or abuse of discretion, and an opinion in this matter would have no precedential value.  We affirm the judgment entered by the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Anthony A. Alaimo, Senior Judge, United States District Court for the Southern District of Georgia, sitting by special designation